Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Gavrilyuk, US 20180133337 (equivalent to WO 2016172273) in view of Goldmacher, Annual Reports in Medicinal Chemistry, 2012, Vol. 47, pp. 349-366 and McDonald, US 9526801 

Goldmacher teaches calicheamicin drug linkers, page 19-23 similar to the instantly claimed calicheamicin drug linker (for making ADC = Antibody-Drug Conjugate)
The difference is in the spacer linking the reactive residue (such as nucleophilic thiol of cysteine of antibody) with the calicheamicin (derivatized with an electrophile, in this case maleimide containing linker), corresponding to the generically indicated formula 
    PNG
    media_image1.png
    68
    141
    media_image1.png
    Greyscale
 on page 19 of Gavrilyuk, wherein the term ‘reactive’ relates to the conjugate addition of, for example, thiol moiety (of the A)  to the maleimide double bond in the linker.  Specific species of the linker (the difference) exemplified in Gavrilyuk shown in pages 20-22, teach that the linkers could have different physical and chemical properties ( size, length, basicity etc.) containing optionally cleavable, peptidic (neutral or otherwise) to make ADCs.  The instant claim is drawn to, allegedly, non-cleavable (specification page [0068]) PEG containing), spacer similar to the PEG containing linker taught by Goldmacher (and same as that of McDonald discussed below).  Teaching, suggestion and motivation to replace the linkers of Gavrilyuk with the instant PEG linker (regardless of whether the linker is cleavable or noncleavable) is found in Goldmacher page 357 discussed in section under INTRACELLULAR CATABOLISM OF ADCs.  Goldmacher teach that, based on the biological issues associated with currently used ADCs such as susceptibility to efflux (see below), albeit not in the context of the instant D, can be overcome by using PEG containing linker derived from      
    PNG
    media_image2.png
    164
    835
    media_image2.png
    Greyscale
 .
This is similar and homologous with respect to number of PEG moieties 

    PNG
    media_image3.png
    83
    531
    media_image3.png
    Greyscale
.(see specification page 37 line 1).
The specific number of PEG units 
    PNG
    media_image4.png
    22
    55
    media_image4.png
    Greyscale
 in Goldmacher teachings is 2, 4 in McDonald and here.  The position taken is that homologs (of repeat units) are obvious to one of skill in the art.  Again, the homolog of above Goldmacher linker 13, with the one needed to arrive at instant compound is taught by McDonald, Fig 5, namely the compound 32.  Note that McDonald also teaches how to use 32 for linking biologically active units.  In Fig.5 and throughout McDonald teaches various coupling methods needed for making amide bonds to complete the assembly of the ADC.  With this McDonald teaching and Gavrilyuk pages 95 and 98 working examples providing the how and Goldmacher providing the why rationale, one of skill in the art would arrive at the instant compound. 

Note: 
Compound 32 is the commercially available Mal-amido-PEG8-NHS 756525-93-6 (CAS RN 756525-93-6) and is homolog of Compound 13 Mal-amido-PEG4. 
Specific teaching relating to S and M of TSM (efflux related issue and how to overcome issue noted above) by using mostly Peg containing linker Mal-amido-PEG4 see Kovtun, Cancer Res; 70(6) March 15, 2010. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 20 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of copending Application No. 17372354 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the pictured compound, does not reasonably provide enablement for any salt or solvate of the compound.  

The pictured compounds is neither an acid nor a base to form a salt.  As such the position taken is that a salt of the compound is akin to ‘impossible substituent’ in the jargon of organic compound formula definition. If a substituent is impossible, the claim can properly be rejected under 35 USC 112 paragraph 1 or 2. A compound with an impossible substituent clearly cannot be made, and hence a paragraph 1 rejection is proper.  Alternatively, if it is impossible, then it is not correct.

The specification also does not reasonably provide enablement for making solvates of the claimed compound. The specification does not enable any person skilled in the art of synthetic organic chemistry to make the invention commensurate in scope with the claim. The factors to be considered in making an enablement rejection have been summarized above. In the present case the important factors leading to a conclusion of undue experimentation are the absence of any working example of a formed solvate, the lack of predictability in the art, and the broad scope of the claims. There is no working example of any solvate or solvate formed. None of the compounds made (based on data provided) form solvates.  The claims are drawn to solvates, yet the numerous examples presented all failed to produce a solvate, since none of the analytical data provided for the disclosed compounds form solvate.  These cannot be simply willed into existence. 
From Examination of the working example, page 40 [00117],  in the specification and the data accompanying the experimental for making the compound, it is clear, no hydrate or solvate is formed (see for example NMR data).  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 "The specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However ... there is no evidence that such compounds exist.., the examples of the '881 patent do not produce the postulated compounds.., there is ... no evidence that such compounds even exist." The same circumstance appears to be true here. There is no evidence that solvate (or hydrate) of the compound actually exist; if they did, they would have formed. For example, see NMR data in DMSpoD6.  Hence, applicants must show that solvates can be made, or limit the claims accordingly. g) The state of the art is that is not predictable whether solvates will form or what their composition will be. In the language of the physical chemist, a solvate of organic molecule is an interstitial solid solution. This phrase is defined in the second paragraph on page 358 of West (West, Solid State Chemistry and Its Applications, john Wiley & Sons, 1984). The solvent molecule is a species introduced into the crystal and no part of the organic host molecule is left out or replaced. In the first paragraph on page 365, West (Solid-State Chemistry) says, "it is not usually possible to predict whether solid solutions will form, or if they do form what is their compositional extent". Thus, in the absence of experimentation one cannot predict if a particular solvent will solvate any particular crystal. One cannot predict the stoichiometry of the formed solvate, i.e. if one, two, or a half a molecule of solvent added per molecule of host. In the same paragraph on page 365 West (Solid State Chemistry) explains that it impossible to make meta-stable non-equilibrium solvates, further clouding what Applicants mean by the word solvate. Compared with polymorphs, there is an additional degree of freedom to solvates, which means a different solvent or even the moisture of the air that might change the stabile region of the solvate. h) The breadth of the claims includes all of the hundreds of thousands of compounds of formula (I) as well as the presently unknown list of solvents embraced by the term "solvate". Thus, the scope is broad. 
The claim is not commensurate in scope with the breadth of enablement in as much as the disclosure is limited to the pictured compound.. There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention commensurate with the scope of the claims.  
MPEP 2164.01(a) states,  “A conclusion of Isaack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557, 1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625